         Case 1:16-cv-00828-APM Document 111 Filed 02/08/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
JEAN-GABRIEL BERNIER,                     )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )                   Case No. 16-cv-00828 (APM)
                                          )
JEFF ALLEN,                               )
                                          )
      Defendant.                          )
_________________________________________ )

                                              ORDER

       Before the court is Defendant Jeff Allen’s Motion to Dismiss or for Summary Judgment,

ECF No. 103 [hereinafter Def.’s Mot.]. Defendant seeks dismissal of Plaintiff’s Second Amended

Complaint or, alternatively, entry of summary judgment on the ground that he enjoys qualified

immunity with respect to Plaintiff’s claims, which are rooted in the Eighth Amendment. See Def.’s

Mot., Def.’s Mem. of P. & A. in Supp. of Def.’s Mot. to Dismiss or for Summ. J., ECF No. 103-1

[hereinafter Def.’s Br.].

       Defendant’s motion comes as a bit of a surprise to the court. After dismissing Plaintiff’s

Amended Complaint and this action on qualified immunity grounds, at Plaintiff’s request the court

reconsidered and found that he had proffered a Second Amended Complaint that, at the pleading

stage, overcame Defendant’s qualified immunity defense. See Mem. Op. & Order, ECF No. 95,

at 1. In that context, the court held that additional, well-pleaded factual allegations had “plausibly

establish[ed] two clearly established Eight Amendment violations . . . : ‘delay[ing] necessary

medical treatment for non-medical reasons,’ and deliberately preventing ‘an inmate from receiving

recommended treatment for serious medical needs.’” Id. at 9 (quoting Abu-Jamal v. Kerestes, 779
           Case 1:16-cv-00828-APM Document 111 Filed 02/08/21 Page 2 of 4




F. App’x 893, 900 (3d Cir. 2019)). The court therefore anticipated this matter would move forward

to discovery.

       Defendant’s present motion seeks to derail that expectation, but it does not succeed.

The Rule 12(b)(6) portion of the motion is built on a strawman. Defendant contends, in essence,

that dismissal is required because the federal government has not waived its sovereign immunity

with respect to any claim for money damages. See Def.’s Br. at 11–14. But the federal government

is not a defendant in this action, so its sovereign immunity is not at issue. The sole defendant is a

former official of the Bureau of Prisons, and he is subject to a Bivens-style, Eighth Amendment

action in his individual capacity. See Estelle v. Gamble, 429 U.S. 97, 106 (1976) (recognizing

claim under the Eighth Amendment for “deliberate indifference to [a prisoner’s] serious medical

needs”).

       Defendant then pivots and contends that the “law of the case” forecloses Plaintiff’s claims,

because “the Court already decided a claim against the [Bureau of Prisons] that [alleged] its

prioritization protocol was driven solely by cost and lacked medical justification.” Def.’s Br. at 15.

In nearly the same breath he also contends that Plaintiff’s claims are “moot” because Plaintiff was

ultimately treated for Hepatitis C. Id. at 16. To say the least, Defendant’s argument is difficult to

follow. It is true that the court previously dismissed prior complaints that were not sufficiently

pleaded to overcome qualified immunity, but the Second Amended Complaint cured that

deficiency. Additionally, the court did find Plaintiff’s claims to be moot insofar as they sought

injunctive relief because Plaintiff had started receiving medical treatment equivalent to what he

sought, see Bernier v. Trump, 299 F. Supp. 3d 150, 155–56 (D.D.C. 2018); however, that holding

does not defeat Plaintiff’s demand for money damages. Plaintiff’s remaining claims are neither

foreclosed by the law of the case nor are they moot.



                                                  2
         Case 1:16-cv-00828-APM Document 111 Filed 02/08/21 Page 3 of 4




       Defendant’s other arguments hinge on facts or their absence. Defendant contends, for

example, based on his own sworn declaration, that Plaintiff is “wrong” that he (Defendant) was

aware of Plaintiff’s Fibrosure test results, Def.’s Br. at 17, 26; he also refutes the contention that

Plaintiff was denied reasonable medical treatment, id. at 24–25. Elsewhere, Defendant asserts that

Plaintiff “did not offer any evidence supporting his allegations or explain how his condition had

worsened” during the period his treatment was deferred. Id. at 30; see also id. at 25 (criticizing

Plaintiff for “not provid[ing] verifying medical evidence of a detrimental effect of delay” (internal

quotation marks omitted)). To be sure, these are appropriate arguments for summary judgment,

but Plaintiff has not had the opportunity to take an ounce of discovery. Granting summary

judgment in the present posture is disfavored. See Khan v. Parsons Global Servs., Ltd., 428 F.3d

1079, 1087 (D.C. Cir. 2005) (“The court has long recognized that a party opposing summary

judgment needs a reasonable opportunity to complete discovery before responding to a summary

judgment motion and that insufficient time or opportunity to engage in discovery is cause to defer

decision on the motion.” (internal quotation marks omitted)); see also Jeffries v. Barr, 965 F.3d

843, 855 (D.C. Cir. 2020) (observing that “summary judgment usually is premature unless all

parties have had a full and fair opportunity to conduct discovery” (internal quotation marks

omitted)). Still, a party opposing summary judgment based on the lack of opportunity to conduct

discovery must proffer a Rule 56(d) affidavit that “state[s] with sufficient particularity . . . why

discovery [is] necessary.” Ikossi v. Dep’t of Navy, 516 F.3d 1037, 1045 (D.C. Cir. 2008) (internal

quotation marks omitted).      The affidavit requirement is not particularly demanding, as the

D.C. Circuit has found a Rule 56(d) affidavit that suffered from a “lack of precision” was adequate

to defeat summary judgment where the nature of the discovery sought was “self-evident.” See id.

Here, although Plaintiff has not supplied an affidavit in opposition to Defendant’s instant motion,



                                                  3
         Case 1:16-cv-00828-APM Document 111 Filed 02/08/21 Page 4 of 4




he points to one filed in response to Defendant’s first failed attempt at securing summary judgment.

See Pl.’s Mem. of P. & A. in Opp’n to Def.’s Mot., ECF No. 107, at 6 (citing Pl.’s Mem. of P. &

A. in Opp’n to Def.’s Mot., ECF No. 83, Ex. A, Rule 56(d) Decl. of Theodore A. Howard, Esq.,

ECF No. 83-1 [hereinafter Howard Decl.]). That earlier affidavit, though not directly addressing

Defendant’s latest evidence, does set forth with sufficient particularity the facts Plaintiff intends

to discover and why those facts are necessary to the litigation. See Howard Decl.; see also Jeffries,

965 F.3d at 855 (explaining requirements for Rule 56(d) affidavit). Furthermore, it is self-evident

why Plaintiff has been unable to produce material facts—for example, he has had no opportunity

to depose Defendant or marshal his own expert evidence—and that the facts Plaintiff seeks are

discoverable—most directly from Defendant himself. See id. Accordingly, the court denies

Defendant’s request for summary judgment pursuant to Rule 56(d).

       The court is mindful that qualified immunity is meant not only to relieve a government

official from liability, but also from the burdens of discovery. For that reason, the court has

carefully scrutinized Plaintiff’s allegations at every turn to ensure that they state plausible Eighth

Amendment claims. At last, they do. Plaintiff’s claims may yet prove to be incapable of

overcoming the defense of qualified immunity. But Plaintiff is entitled to take some discovery

before the court reaches that conclusion.

       For the foregoing reasons, Defendant’s Motion to Dismiss or for Summary Judgment is

denied. Defendant’s Motion for Leave to File a Statement of Undisputed Material Facts, ECF

No. 105, is denied as moot. Defendant shall Answer the Second Amended Complaint on or before

February 22, 2021.

                                                                                  ____
Dated: February 8, 2021                                      Amit P. Mehta
                                                      United States District Court Judge



                                                  4
